Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 1 of 15 PageID #: 1



                   IN THE UNITED STATE DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                           BEAUMONT DIVISION

VUONG HUYNH CORP
D/B/A KING FOOD SUPERMARKET,

PLAINTIFF

 vs.                                                CIVIL ACTION NO. 1:19-cv-373
                                                    JUDGE_________________________

CERTAIN UNDERWRITERS AT
LLOYD’S, LONDON,

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

       COME       NOW,      VUONG       HUYNH        CORP      d/b/a    KING      FOOD

SUPERMARKET (hereinafter, referred to as Plaintiff), and files this, its Original

Complaint, and for causes of action against CERTAIN UNDERWRITERS AT

LLOYD’S, LONDON (hereinafter, referred to as “Defendant”), would show unto the

Court and the jury the following:

                      PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff VUONG HUYNH CORP owns the property located at 4005

Magnolia Street, Beaumont, Texas 77703 that is the subject of this lawsuit and is situated

in Jefferson County, Texas. VUONG HUYNH CORP is a domestic corporation with its

principal place of business located at 4005 Magnolia Street, Beaumont, Texas 77703.

       2.      Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON is a

surplus lines carrier eligible to conduct the business of insurance in Texas under Texas

Insurance Code Chapter 981. The insurance policy issued to Plaintiff is 100%




                                            1
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 2 of 15 PageID #: 2



underwritten by Certain Underwriters of Lloyd’s, London, an unincorporated association.

None of the individual underwriters subscribing to the Lloyd’s insurance policy issued by

Defendant are citizens of Texas. Certain Underwriters of Lloyd’s, London are citizens of

the United Kingdom and their principal place of business is the United Kingdom.

Defendant may be served with personal service by a process server, by serving its

Attorney for Service, Wilson, Elser, Moskowitz, Edelman and Dicker at 150 East 42nd

Street, New York, NY 10017-5639.

                               STATUTORY AUTHORITY

        3.      This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                      JURISDICTION

        4.      This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                           VENUE

        5.      This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                      NOTICE AND CONDITIONS PRECEDENT

        6.      Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiff’s actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.




                                                2
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 3 of 15 PageID #: 3



       7.      All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                          FACTS

       8.      This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on April 25, 2017 over several days

and caused catastrophic damage throughout the region. On or about August 27, 2017,

Plaintiff’s property sustained damages as a result of Hurricane Harvey winds over

multiple consecutive days.

       9.      Plaintiff submitted a claim to Defendant, CERTAIN UNDERWRITERS

AT LLOYDS, LONDON, pursuant to the contract of insurance, for damages to the

property as a result of Hurricane Harvey and asked Defendant claim to Defendant,

CERTAIN UNDERWRITERS AT LLOYD’S, LONDON to honor its contractual

obligations and cover the cost of repairs to the property.

       10.     Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,

accepted the Plaintiff’s claim and assigned a claim number of AUF2016-1410.

       11.     Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON

appointed independent adjusting firm, Wheeler, DeFusco & Associates, to investigate

and evaluate the claim. Frederic Jefferson of Wheeler, DeFusco & Associates then

assigned Donan Engineering Co., Inc., to assist in the investigation of the claim.

       12.     Plaintiff then hired Troy Brown of DTL Global, LLC to inspect the

property for damages from Hurricane Harvey, properly investigate and evaluate the claim

and communicate with Defendant and its representatives regarding the claim.




                                              3
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 4 of 15 PageID #: 4



       13.     Erick Effendy of Donan Engineering Co., Inc. performed an inspection of

the subject insured property and provided prepared a report of his findings on January 25,

2018. Mr. Effendy concluded that the roof was not wind damaged and no storm created

openings allowed water to enter the property. Mr. Effendy and Donan Engineering Co.,

Inc. ignored facts and damages that supported coverage under the policy.

       14.     On February 19, 2018, Frederic Jefferson of Wheeler, DeFusco &

Associates sent a letter to the Plaintiff and Troy Brown denying the claim due to wear,

tear, deterioration, inadequate maintenance and inadequate design.

       15.     Even though the property had sustained extensive damages from the

storm, Mr. Jefferson and Mr. Effendy ignored wind created damages to the membranes

on the roof and wind uplifted openings at the seams, that allowed water to enter and

cause interior damages.        Jefferson and Effendy completed a results oriented,

unreasonable inspections, failed to document all the covered wind damages to the

property, ignored facts supporting coverage and improperly denied Plaintiff’s damages.

       16.     Plaintiff did not agree with Mr. Jefferson or Mr. Effendy’s assessment of

the damages to its property.

       17.     Troy Brown determined that Plaintiffs’ property damages were grossly

undervalued by Mr. Jefferson, Mr. Effendy and CERTAIN UNDERWRITERS AT

LLOYD’S, LONDON. Stevephen Lott of Gulf South Construction Consultants, LLC

inspected the property and determined that there was wind damage to the roof and

damage from water that entered through wind created openings. Mr. Lott provided an

estimate of damages in the amount of $577,891.69.




                                            4
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 5 of 15 PageID #: 5



          18.   Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON

relied upon Mr. Jefferson and Mr. Effendy’s inaccurate and unreasonable reports to deny

the Plaintiff’s damages. Furthermore, Defendant, CERTAIN UNDERWRITERS AT

LLOYD’S, LONDON failed to accept or deny coverage for the remaining damages in

writing within the statutory deadline.

          19.   Based on the improper, inadequate, and incomplete investigation of

CERTAIN UNDERWRITERS AT LLOYD’S, LONDON, and its representatives, the

Plaintiff received a full denial of its damages.

          20.   To date Plaintiff has yet to receive full payment on its Hurricane Harvey

claim.

          21.   Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON

ignored the information provided by the Plaintiff and its public adjuster. Instead,

Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON chose simply to

only rely on the portions of its adjuster’s, consultant’s, and vendors’ reports which

supported the results-oriented investigation and coverage decisions supporting denial of

Plaintiff’s claim.

          22.   Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON

failed to perform its contractual obligation to compensate Plaintiff under the terms of the

Policy.

   CAUSES OF ACTION AGAINST DEFENDANT, STATE FARM LLOYDS -
                COUNT I - BREACH OF CONTRACT

          23.   Each of the foregoing paragraphs is incorporated by reference in the

following.




                                              5
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 6 of 15 PageID #: 6



       24.     Plaintiff and Defendant CERTAIN UNDERWRITERS AT LLOYD’S,

LONDON executed a valid and enforceable written insurance contract providing

insurance coverage to the insured location at 4005 Magnolia Street, Beaumont, Texas

77703. The policy provides coverage for the peril of wind, hurricane and rain, such as

those sustained during Hurricane Harvey, among other perils.

       25.     All damages and loss to the Plaintiff’s property were caused by the direct

result of a peril for which Defendant CERTAIN UNDERWRITERS AT LLOYD’S,

LONDON insured the Plaintiff, pursuant to the policy herein, specifically, the perils of

hurricane, wind, and rain.

       26.     Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON sold

the subject insurance policy to Plaintiff insuring the subject insured property in its “as is”

condition.

       27.     Plaintiff suffered a significant loss with respect to the property at issue and

additional expenses as a result of the high winds and rain that occurred during Hurricane

Harvey.

       28.     Plaintiff submitted a claim to Defendant, CERTAIN UNDERWRITERS

AT LLOYD’S, LONDON pursuant to the contract of insurance for damages as a result of

high winds and rain that occurred during Hurricane Harvey.

       29.     Plaintiff     provided   Defendant,   CERTAIN       UNDERWRITERS           AT

LLOYD’S, LONDON, with proper notice of damage to the exterior and interior of the

subject insured property.

       30.     Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON

ignored the information provided by the public adjuster and other information provided




                                              6
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 7 of 15 PageID #: 7



by Plaintiff that supported coverage of Plaintiff’s damage and chose to rely solely on its

own consultants.

        31.     CERTAIN UNDERWRITERS AT LLOYD’S, LONDON by and through

its adjusters and representatives have failed to properly evaluate the damages resulting

from the covered cause of loss.

        32.     CERTAIN UNDERWRITERS AT LLOYD’S, LONDON by and through

its adjusters and representatives failed to retain the appropriate experts and/or consultants

to evaluate the hurricane winds and water damages to the subject property.

        33.     As of this date CERTAIN UNDERWRITERS AT LLOYD’S, LONDON

by and through its adjusters and representatives have failed to pay for the hurricane winds

and water damages to Plaintiff’s property.

        34.     Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        35.     Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,

acting through its agents, servants, representatives and employees has failed to properly

investigate, evaluate and adjust Plaintiff’s claim for benefits in good faith and has further

failed to deal fairly with Plaintiff.

        36.     Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON has

failed and refused to evaluate the information and surrounding facts regarding Plaintiff’s

covered claim, choosing instead to hide behind palpably incorrect assumptions and

conclusions of its agents, employees or consultants.

        37.     As of this date Defendant, CERTAIN UNDERWRITERS AT LLOYD’S,

LONDON continues to be in breach of the contract.




                                             7
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 8 of 15 PageID #: 8



       38.     CERTAIN UNDERWRITERS AT LLOYD’S, LONDON ignored the

information provided by Plaintiff and its public adjuster during the handling of the claim

and did not indemnify Plaintiff for the full amount of the covered damages.

       39.     CERTAIN UNDERWRITERS AT LLOYD’S, LONDON failed to make

any payment after receipt of the additional information from Plaintiff and its public

adjuster.

       40.     The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Property, resulting in additional damages.

      COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                           PRACTICES ACT

       41.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       42.     Defendant CERTAIN UNDERWRITERS AT LLOYD’S, LONDON is an

entity that is required to comply with Tex. Ins. Code Sections 541.051; 541.060; 541.061;

and 541.151. Defendant’s conduct constitutes multiple violations of the Texas Unfair or

Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making      an   untrue    statement   of   material   fact.   CERTAIN

                   UNDERWRITERS AT LLOYD’S, LONDON through its agents,

                   employees, or consultants prepared an estimate of damages that was

                   misleading as to the value of damages to the subject property.




                                             8
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 9 of 15 PageID #: 9



            b. Failing to state a material fact necessary to make other statements

               made not misleading, considering the circumstances under which the

               statements were made. CERTAIN UNDERWRITERS AT LLOYD’S,

               LONDON through its agents, employees, or consultants failed to

               advise Plaintiffs that it failed to perform proper testing of the building

               and property in order to more accurately investigate and evaluate the

               damages resulting from the covered perils of hurricane, wind and rain.


            c. Making a statement in a manner that would mislead a reasonably

               prudent person to a false conclusion of a material fact. CERTAIN

               UNDERWRITERS AT LLOYD’S, LONDON through its agents,

               employees, or consultants advised Plaintiff and its public adjuster in a

               letter dated February 19, 2018 that it had investigated and evaluated

               the damages to the subject property resulting from the August 27, 2017

               hurricane and concluded its coverage determination, thereby

               misleading the Plaintiff to conclude that a proper and complete

               investigation had been performed.


      2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

            settlement of a claim with respect to which the insurer’s liability had

            become reasonably clear CERTAIN UNDERWRITERS AT LLOYD’S,

            LONDON failed to consider reports provided by Plaintiff and failed to

            utilize information in the reports that would support coverage of Plaintiff’s

            damages.




                                          9
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 10 of 15 PageID #: 10



         3.      Failing to promptly provide a reasonable explanation of the basis in the

                 policy, in relation to the facts or applicable law, for the insurer’s denial of

                 a claim. To date, Defendant has failed to provide a reasonable explanation

                 of the basis of its denial of coverage for all of Plaintiff’s damages.


         4.      Refusing to pay a claim without conducting a reasonable investigation

                 with respect to the claim. CERTAIN UNDERWRITERS AT LLOYD’S,

                 LONDON through its agents, employees, or consultants failed to request

                 its employees, agents, or consultants to perform proper testing of the

                 building at the subject insured property in order to properly evaluate the

                 extent and value of damages resulting from the Hurricane Harvey event of

                 August 27, 2017.


         43.     Defendant’s unfair settlement practice in failing to conduct a proper and

  thorough evaluation, failing to perform adequate testing of the building to more

  accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

  performed proper testing of the building and had not properly investigated and evaluated

  the damages, and preparing both a misleading and inaccurate damage estimate resulted in

  Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

  settlement of the claims, even though Defendant’s liability under the policy was

  reasonably clear, and constitutes an unfair method of competition and an unfair and

  deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

  541.060 and 541.061.




                                               10
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 11 of 15 PageID #: 11



   COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


         44.      Each of the foregoing paragraphs is incorporated by reference here fully.

         45.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

  Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

  article are made actionable by Tex. Ins. Code Section 542.060.

         46.      Specifically, Defendant failed to accept or reject Plaintiff’s claim within

  the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

  Code 542.056.

         47.      Defendant failed to timely conduct a proper investigation of the damages

  to the subject property resulting from a covered peril. resulting in a delay of payment of

  adequate insurance benefits as contracted under the insurance policy between the parties.

         48.      Defendant’s failure to give adequate consideration to the information

  provided by Plaintiff’s public adjuster, which made liability reasonably clear, resulted in

  additional delay of payment of the claim after having sufficient information to make

  payment for such claim.

         49.      CERTAIN UNDERWRITERS AT LLOYD’S, LONDON ignored the

  information provided by Plaintiff and Plaintiff’s public adjuster during the handling of

  the claim and did not make a payment.

         50.      CERTAIN UNDERWRITERS AT LLOYD’S, LONDON have had

  sufficient information to make full payment to Plaintiff for the damages, but as of this

  date has failed to do so.




                                               11
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 12 of 15 PageID #: 12



                      COUNT IV - BREACH OF COMMON LAW
                     DUTY OF GOOD FAITH AND FAIR DEALING

         51.     Each of the foregoing paragraphs is incorporated by reference here fully.

         52.     Defendant’s conduct constitutes a breach of the common law duty of good

  faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

  contradiction of the applicable industry standards of good faith and fair dealing.

         53.     Defendant failed to conduct a proper and thorough evaluation, failing to

  perform adequate testing of the building to more accurately investigate and evaluate the

  damages, failing to advise Plaintiff that it had not performed proper testing of the

  building and had not properly investigated and evaluated the damages, and preparing

  both a misleading and inaccurate damage estimate.

         54.     Defendant’s failure, as described above, to adequately and reasonably

  investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

  full well through the exercise of reasonable diligence that its liability was reasonably

  clear, resulted in a breach of the duty of good faith and fair dealing.

         55.     CERTAIN UNDERWRITERS AT LLOYD’S, LONDON ignored the

  information provided by Plaintiff’s public adjuster during the handling of the claim and

  did not make any payment.

         56.     CERTAIN UNDERWRITERS AT LLOYD’S, LONDON failed to make

  any payment after receipt of the additional information from the public adjuster and

  Stevephen Lott, when CERTAIN UNDERWRITERS AT LLOYD’S, LONDON knew or

  should have known liability was reasonably clear.




                                                12
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 13 of 15 PageID #: 13



                       COUNT V – VIOLATIONS OF THE TEXAS
                        DECEPTIVE TRADE PRACTICES ACT

         57.     Each of the foregoing paragraphs is incorporated by reference here fully.

         58.     At all material times herein, Plaintiff were “consumers” who purchased

  insurance products and services from Defendant, CERTAIN UNDERWRITERS AT

  LLOYD’S, LONDON and the products and services form the basis of this action.

         59.     Defendant CERTAIN UNDERWRITERS AT LLOYD’S, LONDON has

  violated the Texas Deceptive Trade Practices-Consumer Protection Act (“DTPA”) in at

  least the following respects:

                 a. By accepting insurance premiums but refusing without a
                    reasonable basis to pay benefits due and owing, engaged in an
                    unconscionable action or course of action prohibited by DTPA §
                    17.50(a)(1)(3) in that Defendant CERTAIN UNDERWRITERS
                    AT LLOYD’S, LONDON took advantage of Plaintiff’s lack of
                    knowledge, ability, experience, and capacity to a grossly unfair
                    degree, resulting in a gross disparity between the consideration
                    paid in the transaction and the value received, all in violation of
                    Chapters 541 and 542 of the Texas Insurance Code;

                 b. Generally engaging in unconscionable courses of action while
                    handling the claim; and/or

                 c. Violating the provisions of the Texas Insurance Code, as further
                    described elsewhere herein.


                                  KNOWLEDGE AND INTENT

         60.     Each of the acts described above, together and singularly, was done

  “knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

  described herein.

                                   DAMAGES AND PRAYER

         61.     WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complain

  of Defendant CERTAIN UNDERWRITERS AT LLOYD’S, LONDON’s acts and


                                              13
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 14 of 15 PageID #: 14



  omissions and pray that, Defendant be cited to appear and answer and that upon a final

  trial on the merits, Plaintiff recover from Defendant the following:

          62.    Plaintiff would show that the aforementioned acts, taken together or

  singularly, constitute the proximate and/or producing causes of damages sustained by

  Plaintiff.

          63.    For breach of contract by Defendant, CERTAIN UNDERWRITERS AT

  LLOYD’S, LONDON, Plaintiff is entitled to regain the benefit of their bargain, which is

  the amount of the claims, together with attorney’s fees, pursuant to Tex. Civ. & Rem.

  Code Sec. 38.001 et seq.

          64.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

  Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON, Plaintiff is entitled

  to actual damages, which includes the loss of the benefits that should have been paid

  pursuant to the policy, including but not limited to direct and indirect consequential

  damages, mental anguish, court costs and attorney’s fees. For knowing conduct of the

  acts complained of, Plaintiff asks for three (3) times its actual damages, pursuant to Tex.

  Ins. Code Ann. Section 541.152 et seq.

          65.    For noncompliance with the Texas Prompt Payment of Claims Act by

  Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON, Plaintiff is entitled

  to the amount of their claim, as well as ten (10) percent interest per annum post judgment

  interest, together with reasonable and necessary attorney’s fees, as allowed by law, and

  for any other further relief, either at law or in equity, to which it may show itself to be

  justly entitled, pursuant to Tex. Ins. Code Sec. 542.058 et seq. and 542.060 et seq.




                                              14
Case 1:19-cv-00373-MJT Document 1 Filed 08/23/19 Page 15 of 15 PageID #: 15



         66.     For violations of the common law duty of good faith and fair dealing by

  Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON, Plaintiff is entitled

  to actual damages, direct and indirect consequential damages, mental anguish, and

  exemplary damages.

         67.     For noncompliance with the Texas Deceptive Trade Practices Act

  (“DTPA”) by Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,

  Plaintiff is entitled to actual damages, which includes the loss of the benefits that should

  have been paid pursuant to the policy, including but not limited to direct and indirect

  consequential damages and mental anguish damages, court costs and attorney’s fees. For

  knowing conduct of the acts complained of, Plaintiff asks for three (3) times its

  damages, pursuant to the DTPA and Tex. Ins. Code Ann. Section 541.152 et seq.

                                      JURY DEMAND

         68.     Plaintiff respectfully demand a trial by jury.

                                               Respectfully submitted,

                                               PANDIT LAW FIRM, L.L.C.


                                               BY: /s/ Phillip N. Sanov
                                               PHILLIP N. SANOV, Bar No. 17635950
                                               CARLA R. DELPIT, Bar No. 2248226
                                               One Galleria Tower
                                               2700 Post Oak Blvd., 21st Floor
                                               Houston, Texas 77056
                                               Telephone: (832) 583-5663
                                               Facsimile:      (504) 313-3820
                                               Email: psanov@panditlaw.com
                                                       cdelpit@panditlaw.com

                                               ATTORNEYS FOR PLAINTIFF
                                               VUONG HUYNH CORP d/b/a
                                               KING FOOD SUPERMARKET.




                                              15
